MOORE, P. J.
I concur. Appellant has presented her case upon a bifurcated theory (1) as though she had pleaded fraud in inducing her to execute the note and (2) as though the “contract” of even date with the note were a limitation *483upon the maker’s liability to pay according to her written promise “on demand.” With reference to the conversation given in testimony of defendant and her husband which implies that plaintiff had made oral promises to cause defendant to execute the note, no fraud is pleaded. The answer is merely a general denial. Under the pleading of plaintiff that there was no consideration for her written agreement to loan the $2,400 to defendant or under the theory that parol testimony was admissible to explain the second writing, the court heard defendant’s witnesses give copious testimony. Despite such proof, however, the court in the exercise of its judicial function found in accordance with the express terms of the note, that the agreement was executed as a security for the note, that such security was waived and that the note became due when demand for payment was made.
The writings required no testimonial proof of their meaning. They show that defendant owed plaintiff $900 for services and that such sum together with a $1,500 commission earned by her sale of the Coldwater Canyon property to defendant was loaned to defendant as an accommodation. Nothing in the agreement eliminated the “demand” feature of the note. A reasonable construction of its language is that the $2,400 should be payable out of the proceeds of the sale of the vacant south 50 feet of the canyon property, however soon such sale should occur and whether plaintiff should make demand or not; but the right to demand payment was not curtailed by plaintiff’s right to collect out of the proceeds of such sale. If the parties had contemplated that the note should not be paid even though no sale should be made, they could and would have used words to deprive plaintiff of the sole power to determine the maturity date of the note. The only advantage to Mrs. Lederer from the contract was the prompt payment of the $2,400 upon sale of the canyon property. She owned the money specified in the note, she loaned it to defendant and is entitled to be repaid according to the terms and tenor of the note unless she waived her right thereto by the contemporaneous writing. No such waiver appears there, but on the contrary only a definite agreement “to secure the above $2400 . . . from the sale of the vacant south portion of 2020 Cold Water Canyon property . . . for not less than $11,000.”
A contract is not to be interpreted capriciously but according to the established rule that will give effect to every clause, phrase and word in it unless such construction is *484clearly repugnant to the intention of the parties or would lead to an absurdity. Also, it must be so construed as to make it definite and reasonable. (Cole v. Low, 81 Cal.App. 633, 637 [254 P. 676].)
Appellant cites authorities (Civ. Code, § 1642; Spotton v. Dyer, 42 Cal.App. 585, 588 [184 P. 23] ; Goodwin v. Nickerson, 51 Cal. 166, 169 ; Mutual Bldg. & Loan Assn. v. Beers, 117 Cal.App. 200, 204 [3 P.2d 565]) to the effect that contracts relating to the same matters, between the same parties in one transaction are to be taken together. This is a fundamental rule and there is no indication that it was not observed by the court below. There is no provision in the agreement that the note should not mature prior to a sale of the canyon lot. It was executed as a security and having been waived, judgment on the note was imperative.